141 F.3d 1182
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Joe VAILLANCOURT, Plaintiff-counter-defendant-Appellant,v.Nina CIMON, personal and as agent for IRS and CR Engineers,Inc.;  Internal Revenue Service;  United States ofAmerica, Defendants-Appellees.C.R. ENGINEERS INC., Defendant-counter-claimant-Appellee.
No. 97-16578.D.C. No. CV-95-00340-PGR.
United States Court of Appeals,Ninth Circuit.
.Submitted Mar. 10, 1998**.Decided Mar. 19, 1998.

Appeal from the United States District Court for the District of Arizona Paul G. Rosenblatt, District Judge, Presiding.
Before FLETCHER, BEEZER and LEAVY, Circuit Judges.


1
MEMORANDUM*


2
Joe Vaillancourt appeals pro se the district court's denial of his Fed R. Civ P. 60(b) motion for reconsideration of the district court's order granting summary judgment in favor of the Internal Revenue Service and dismissing his claims against IRS Agent Nina Cimon and his former employer CR Engineers, Inc.


3
Vaillancourt contends that the district court judge was biased against him because he ruled in favor of the IRS.


4
A district court properly grants a Rule 60(b) motion if the moving party demonstrates "(1) mistake, inadvertence, surprise, or excusable neglect;" (2) newly discovered evidence;  (3) fraud or other misconduct;  (4) a void judgment;  (5) a satisfied or discharged judgment;  "or (6) any other reason justifying relief from the operation of the judgment."   See Fed.R.Civ.P. 60(b);  McConnell v. MEBA Medical & Benefits Plan, 759 F.2d 1401, 1407 (9th Cir.1985).


5
Vaillancourt's motion did not raise any of these bases for reconsideration of the district court's judgment.  Accordingly, the district court did not abuse its discretion by denying Vaillancourt's motion.  See School Dist. No. 1J v. ACandS, Inc., 5 F.3d 1255, 1262 (9th Cir.1993).  Vaillancourt also challenges the merits of the underlying judgment, but this issue is not properly before us.  See Fed.  R.App. P. 4(a)(1).***


6
AFFIRMED.



**
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.  R.App. P. 34(a);  9th Cir.  R. 34-4


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3


**
 * Appellee's motion to strike appellant's opening brief is denied